Citation Nr: 0322831	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  98-15 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for bipolar disorder, on appeal from the initial 
grant of service connection.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bronchitis, on appeal from the initial grant 
of service connection.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus, on appeal from the initial grant of 
service connection.

4.  Entitlement to an initial disability rating in excess of 
0 percent for residuals of a left ankle fracture, on appeal 
from the initial grant of service connection.

5.  Entitlement to an initial disability rating in excess of 
0 percent for residuals of a nose fracture, on appeal from 
the initial grant of service connection.

6.  Entitlement to an initial disability rating in excess of 
0 percent for hearing loss, status post ear surgery, on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
November 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Seattle, 
Washington, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO granted service connection for several disabilities, and 
assigned the following initial disability ratings for the 
disabilities subject to the current appeal: 30 percent for 
bipolar disorder, 10 percent for bronchitis, 10 percent for 
tinnitus, 0 percent for the residuals of a left ankle 
fracture, 0 percent for the residuals of a nose fracture, and 
0 percent for hearing loss, status post ear surgery.  In a 
July 2002 rating decision, the RO increased the initial 
rating for bipolar disorder from 30 percent to 50 percent.  
The veteran has continued his appeal on that issue, and is 
seeking an initial rating higher than 50 percent.  The 
veteran has since relocated, and his case is now being 
handled through the Philadelphia, Pennsylvania, RO.


REMAND

In November 2002, the Board undertook further development of 
evidence relevant to the claims on appeal, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Some new evidence has been obtained.  However, in 
view of the Federal Circuit's opinion, the case must be 
remanded for the RO to readjudicate the claim in light of the 
evidence received.  In addition, some of the evidence sought 
by the Board was not obtained.  A notice to the veteran that 
VA medical examinations would be scheduled was returned as 
undeliverable, and the veteran did not report for scheduled 
examinations.  On remand, the RO should make efforts to 
determine a current mailing address for the veteran, and, if 
an address is obtained, should schedule examinations to 
determine the current manifestations and severity of the 
disabilities for which the veteran has appealed the assigned 
ratings:

1.  The RO should attempt to obtain a 
correct current mailing address for the 
veteran.  Contacts could include the 
United States Social Security 
Administration (SSA); the veteran's 
representative, Disabled American 
Veterans; and the veteran's parents, 
whose address is located on the form 
appointing his representative (on the 
right flap of the claims folder).  The 
RO's efforts to obtain an address should 
be documented and associated with the 
veteran's claims file.

2.  If a current mailing address is 
obtained, the RO should make arrangements 
with the appropriate VA medical 
facilities for the veteran to be afforded 
the following examinations:

A. A psychiatric examination to 
determine the manifestations and severity 
of the veteran's bipolar disorder.  The 
examiner should include an opinion 
regarding the effect of the veteran's 
bipolar disorder on his ability to work.

B. An examination to determine the 
current severity of the veteran's 
bronchitis.  The examination should 
include pulmonary function tests (PFTs).

	C. An ear, nose, and throat (ENT) 
examination to determine the current 
residuals of a fractured nose with 
deviated septum, and of ear surgeries.  
The examiner should indicate the 
percentage of obstruction of the nasal 
passages on each side of the nose.  The 
examination should include an 
audiological evaluation to address the 
current severity of the veteran's hearing 
loss and tinnitus.

	D. An orthopedic examination to 
determine the current residuals of a left 
ankle fracture.  The examiner should 
indicate whether there is limitation of 
motion of the ankle, and should 
characterize any limitation present as 
slight, moderate, or marked, compared to 
a normal range of motion.  The examiner 
should determine whether the left ankle 
disability is manifested by pain on 
motion, weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degrees of additional range of motion 
loss due to any pain on motion, weakened 
movement, excess fatigability, or 
incoordination.

Send the claims folder to each examiner 
for review.

3.  Thereafter, whether or not VA 
examinations are held, the RO should 
readjudicate the veteran's claims on 
appeal taking into consideration all of 
the evidence, including the evidence 
received since the RO's most recent 
supplemental statement of the case 
(SSOC).

4.  If the any benefit sought continues 
to be denied, the RO should issue an 
SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


